Case 2:21-cv-01335-JAK-SHK Document 7 Filed 06/09/21 Page 1 of 1 Page ID #:73




 1                                              JS-6
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
12    RONALD LEE ADAMS,                             Case No. 2:21-cv-01335-JAK-SHK

13                              Petitioner,
                                                    JUDGMENT
14                       v.

15    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
16    REHABILITATION,
17                              Respondent.
18
19         Pursuant to the Order Accepting Findings and Recommendation of United
20   States Magistrate Judge,
21         IT IS HEREBY ADJUDGED that this action is DISMISSED without
22   prejudice.
23
24   Dated: June 9, 2021
25                                            JOHN A. KRONSTADT
26                                            United States District Judge

27
28
